Citation Nr: 1619861	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for maxillary sinusitis with allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1999 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO continued a noncompensable evaluation for the Veteran's service-connected maxillary sinusitis with allergic rhinitis. 

In September 2012, the Board remanded the claim for further development.  The RO subsequently issued a rating decision in January 2013 and increased the evaluation to 10 percent effective from January 4, 2008.  Nevertheless, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2015, the Board denied an evaluation in excess of 10 percent for the service-connected maxillary sinusitis with allergic rhinitis and determined that referral for extraschedular consideration was not warranted.  The Board also remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and erectile dysfunction.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties to vacate and remand the July 2015 Board decision, to the extent that it denied entitlement to an increased rating in excess of 10 percent for maxillary sinusitis with allergic rhinitis, including on an extraschedular basis.  The case has since been returned to the Board for further review.

As previously noted, the Board remanded the issues of entitlement to service connection for PTSD and erectile dysfunction in July 2015.  Although the Veteran appears to have perfected an appeal as to those issues, the claims have not been recertified to the Board.  As such, it is unclear whether the RO may be pursuing additional development or readjudication.  Therefore, the claims for entitlement to service connection for PTSD and erectile dysfunction remain in remand status and are not currently before the Board.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the Virtual VA file reveals VA medical records dated from February 2008 to July 2012.  The VBMS file contains VA medical records dated from May 2008 to January 2012, the March 2016 Joint Motion, the April 2016 Court Order, and Appellate Briefs dated in April 2015 and April 2016.  The remaining documents in both Virtual VA and VBMS are either duplicative of the records in the paper claims file or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 Joint Motion, the parties determined that the Board failed to provide an adequate statement of reasons or bases for its determination that referral for extraschedular consideration was not warranted.  In particular, the parties agreed that the Board did not address the Veteran's complaints of hoarseness of the voice, including whether the rating schedule contemplated the Veteran's symptom of hoarseness of the voice.  

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim.  The Veteran was afforded VA examinations in connection with his claim in March 2008 and December 2012.  During the March 2008 VA examination, the Veteran's reported suffering from hoarseness of the voice.  However, the examiner did not clearly address whether the symptom was a manifestation of the Veteran's service-connected disability, or the frequency, severity, or duration of the symptomatology.  Similarly, the Board notes that the December 2012 VA examination report does not fully address this issue.  Although the December 2012 VA examiner determined that the Veteran did not have chronic laryngitis, he did not indicate whether the Veteran had symptoms of hoarseness of the voice.  Additionally, the examiner did not otherwise address whether the previously reported symptoms were attributable to the Veteran's maxillary sinusitis with allergic rhinitis.  In light of the foregoing, the Board finds that a more recent examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, during the December 2012 VA examination the Veteran reported that he was prescribed antibiotics for a sinus infection in or around October 2012.  However, the Board notes that the most recent VA medical records currently associated with the claims file are dated in July 2012.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Finally, on remand, the AOJ should afford the Veteran another opportunity to submit or authorize VA to obtain his private treatment records.  In particular, the AOJ should request authorization to obtain treatment records from the allergy specialist and private ENT identified by the Veteran during the December 2012 VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his maxillary sinusitis with allergic rhinitis.  A specific request should be made for authorization to obtain records from the allergy specialist and private ENT physician identified by the Veteran during the December 2012 VA examination.   After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Fayetteville VAMC and Jacksonville VAMC dated from July 2012 to the present.  

2.    After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected maxillary sinusitis with allergic rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner must report all signs and symptoms necessary for rating the disability.  In particular, the examiner should indicate the number of incapacitating episodes per year that require prolonged (lasting 4 to 6 weeks) antibiotic treatment.  In this regard, the examiner should note that an incapacitating episode of sinusitis is defined by VA as one that requires bed rest and treatment by a physician.  

The examiner should also state the number of non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  

The examiner should then address whether the Veteran has had radical surgery with chronic osteomyelitis.  He or she should further indicate whether the Veteran has near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  

Additionally, the examiner should state whether the Veteran has polyps and whether there is a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The examiner should clearly delineate all pathology and symptoms attributable to the Veteran's service-connected maxillary sinusitis with allergic rhinitis, including the frequency, severity, and duration of such symptomatology.  He or she should specifically indicate whether the Veteran's reported symptom of hoarseness of the voice is a manifestation of his service-connected disability.   

If the examiner is unable to distinguish between the symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



